Citation Nr: 1525700	
Decision Date: 06/16/15    Archive Date: 06/26/15

DOCKET NO.  13-09 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a jaw disability.

2.  Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from September 1983 to June 1992.  This appeal is from March (denying service connection for right ear hearing loss) and September (denying service connection for a jaw disability) 2012 ratings decisions by the Waco, Texas Department of Veteran Affairs (VA) Regional Office (RO).  In April 2015, a videoconference hearing was held before the undersigned; a transcript is associated with the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if action on his part is required.


REMAND

The Board finds that additional development is needed to fully satisfy VA's duty to assist the Veteran with development of evidence to support his claims.

Records in the Veteran's claim file showing the Veteran's active duty service show only service that ended in June 1992.  However, at the April 2015 hearing, he reported he received service evaluations of his hearing as recently as in 2011 and 2012, suggesting that both that he may have had additional periods of service and that more recent service department evaluation records may be outstanding.  As any such records are of record (and may contain pertinent information), they must be secured.  

Furthermore, at the April 2015 hearing before the undersigned the Veteran submitted (with a waiver of AOJ initial consideration) X-rays of the Veteran's jaw and a report of a 2008 private audiological evaluation.  This submission has not been associated with the Veteran's record.  As it is now of record, it must be secured and associated with the record.

In addition, pertinent postservice treatment records appear to be outstanding.  At the April 2015 hearing, the Veteran reported that in the 1990s he received postservice treatment for his jaw disability from a private dentist who performed significant corrections on a faulty bridging he received in service.  Records of such private evaluations and treatment or are likely to contain information bearing on matter at hand, and must be secured.  Furthermore, the record shows the Veteran receives ongoing treatment from VA providers.  The most recent VA treatment records in the record are dated in May 2013.  Any records of VA treatment since are constructively of, and must be secured for the) record.  

On June 2011 VA audiological examination, the Veteran was not shown to have a right ear hearing loss disability (as defined in 38 C.F.R. § 3.385).  At the April 2015 hearing, he alleged that his right ear hearing acuity had worsened, and suggested it would may now meet the § 3.385 criteria.  His exposure to noise trauma in service has been conceded (see rating decision granting him service connection for left ear hearing loss), and as contemporaneous examination to ascertain whether he now has a right ear hearing loss disability (and if so its etiology) is needed.  Similarly, on July 2011 VA examination, the Veteran was noted to have only arthralgia in the jaw, but a chronic, compensable jaw disability (underlying the jaw pain) was not diagnosed.  If the private dental records sough are received, and suggest he may have a diagnosis of an underlying jaw disability, an examination to confirm such disability and ascertain its etiology would be necessary.  

Accordingly, the case is REMANDED for the following:

1. The AOJ should ask the Veteran to indicate (and if so, identify) whether he had any additional periods of active duty following his discharge in June 1992 or whether the service department evaluations of hearing acuity he reported (at the 2015 hearing) he received in 2011 and 2012 were as a civilian.  The AOJ should obtain verification of any additional periods of service reported, and secure complete copies of the reports of the alleged evaluations.  

The AOJ should also conduct an exhaustive search for the jaw X-rays and the report of the 2008 private audiological evaluation the Veteran submitted at the April 2015 videoconference hearing and secure such evidence with his record on appeal.  If they cannot be located, the scope of the search should be noted in the record, and the Veteran should be asked to submit any duplicate copies available.  

In addition, the AOJ should ask the Veteran to identify the providers of all evaluations and/or treatment he has received for his jaw and right ear hearing loss disabilities, and to provide the releases needed for VA to secure records of all such private evaluations and/or treatment (to specifically include records from the provider of the postservice dental work he received to correct the allegedly faulty bridging he received in service and from the 2008 provider of private audiometry).  The AOJ should secure for the record complete copies of all outstanding records from all providers identified, to specifically include updated records of any VA treatment the Veteran has received for his haw and right ear hearing loss disabilities.

2. The AOJ should then arrange for an audiological evaluation of the Veteran (with audiometric studies) to ascertain whether he now has a right ear hearing loss disability (and if so, its likely etiology).  The entire record must be reviewed by the examiner in conjunction with the examination.  Based on review of the record and examination of the Veteran, the examiner should provide opinions that respond to the following:

a. Does the Veteran have a right ear hearing loss disability (as defined in 38 C.F.R. § 3.385)?

b. If so, what is the likely etiology of such disability?  Specifically, is it at least as likely as not (a 50 percent or better probability) that it is related to his military service, to include as due to noise trauma therein?  For the purpose of this opinion, the examiner should assume that the Veteran was exposed to hazardous levels of noise during his military service.

The examiner must include rationale with the opinion.

3. If evidence received pursuant to the development sought in #1 above shows (or suggests) that the Veteran has a jaw disability underlying his complaints of arthralgia in the jaw, the AOJ should arrange for the Veteran to be examined by a dentist/oral surgeon to ascertain the nature and likely etiology of such jaw disability.  The entire record must be reviewed by the examiner in conjunction with the examination.  Based on examination of the Veteran and review of his record, the examiner should:  

(a) identify any (and each) jaw/dental disability entity found (i.e., underlying his complaints of arthralgia),

(b) identify the likely etiology of each jaw/dental disability entity diagnosed.  Specifically, whether it is at least as likely as not (a 50 percent or better probability) that such disability is related to his military service/injury therein (to specifically include the October 1988 notation of a fractured mandible which was treated by closed reduction).  
The examiner must include rationale for all opinions.   Any opinion not finding a jaw/dental disability underlying complaints of arthralgia should be reconciled with the notations of such complaints.  Specifically, the examiner should specifically comment on the Veteran's allegations that he received less than optimal dental care (including faulty bridging requiring postservice private corrective treatment) during service.

4. The AOJ should then review the record and readjudicate these claims.  If either remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond before returning the case to the Board.
 
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

